Case: 14-60350      Document: 00513002027         Page: 1    Date Filed: 04/13/2015




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT
                                                                            United States Court of Appeals

                                    No. 14-60350
                                                                                     Fifth Circuit

                                                                                   FILED
                                  Summary Calendar                             April 13, 2015
                                                                              Lyle W. Cayce
INDERJIT SINGH; AMANJOT SINGH BASSI,                                               Clerk


                                                 Petitioners

v.

ERIC H. HOLDER, JR., U.S. ATTORNEY GENERAL,

                                                 Respondent


                       Petition for Review of an Order of the
                          Board of Immigration Appeals
                               BIA No. A087 454 748
                               BIA. No. A087 454 749


Before SMITH, WIENER, and ELROD, Circuit Judges.
PER CURIAM: *
       Inderjit Singh and his son, Amanjot Singh Bassi, are natives and citizens
of India who entered this country without authorization and were ordered
removed. Singh petitions this court for review of an order of the Board of
Immigration Appeals (BIA) upholding the Immigration Judge’s (IJ’s)
determination that he was not entitled to asylum, withholding of removal, or



       * Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH
CIR. R. 47.5.4.
    Case: 14-60350         Document: 00513002027          Page: 2     Date Filed: 04/13/2015


                                        No. 14-60350

protection under the Convention Against Torture (CAT) because his claims
were not credible. 1 He argues that he explained many of the discrepancies that
were in his testimony and that existed between his testimony and written
items. He also complains that he was not given an opportunity to explain
another inconsistency and insists that his testimony was both credible and
sufficient to support his request for relief.
      We “review only the BIA’s decision, unless the IJ’s decision has some
impact on” that decision. Wang v. Holder, 569 F.3d 531, 536 (5th Cir. 2009).
We review the factual determination that an alien is not eligible for asylum,
withholding of removal, or CAT relief under the substantial evidence standard.
See Chen v. Gonzales, 470 F.3d 1131, 1134 (5th Cir. 2006).                        Under this
standard, we may not reverse an immigration court’s factual findings unless
“the evidence was so compelling that no reasonable factfinder could conclude
against it.” Wang, 569 F.3d at 537.
      An adverse credibility determination may be supported by “any
inconsistency or omission,” provided that “the totality of the circumstances
establishes that an asylum applicant is not credible.” Id. at 538 (internal
quotation marks and citation omitted). Our review of the record as a whole
shows that the evidence does not compel a conclusion contrary to that reached
by the IJ and BIA on the issue whether Singh was credible. See id. at 537.
Consequently, his petition for review is DENIED.




      1   Bassi was a derivative applicant with respect to Singh’s application for relief.


                                                2